Citation Nr: 0031408	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-13 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to increased special monthly compensation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from September 1977 to 
November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
following an October 1995 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
special monthly compensation.  Subsequently, by an October 
1996 hearing officer decision, the veteran was granted a 
combined 100 percent schedular rating for disability due to 
multiple sclerosis and special monthly compensation at the 
intermediate rate between subsection (l) and subsection (m) 
of 38 U.S.C.A § 1114 (West 1991 & Supp. 2000) based on loss 
of use of both feet with additional disabilities rated 50 
percent or more.  See 38 C.F.R. §§ 3.350(b), (f)(3) (2000).  
In April 1999, the Board remanded the veteran's appeal for 
further evidentiary development.

Initially, the Board notes that controlling laws and 
regulations provide that when pertinent evidence is submitted 
in a timely fashion to the Board, such evidence must be 
referred to the agency of original jurisdiction (AOJ) for 
review and preparation of a supplemental statement of the 
case unless the claimant or appointed representative waives 
such consideration.  38 C.F.R. §§ 19.37(a), 20.1304 (2000).  
In this regard, the Board received from the veteran's 
representative additional VA treatment records, dated from 
April 1998 to October 2000, which specifically refer to, 
among other things, the extent of the veteran's 
symptomatology due to his service-connected multiple 
sclerosis.  Specifically, the records include a statement 
that the veteran self-catheterized ever four to six hours in 
order to handle his bladder problems.  Therefore, the Board 
finds that it is pertinent to the issue on appeal.  However, 
because the veteran's representative, in a November 2000 
informal brief, expressly withheld a waiver of AOJ review, a 
remand is required.  Id.

Next, the Board notes that the case was remanded in April 
1999, in part, to obtain copies of the medical reports that 
supported a February 1990 award of Social Security 
Administration (SSA) disability benefits.  However, while the 
RO, in August 1999 requested copies of the SSA records, none 
was received from SSA.  Therefore, on remand, additional 
efforts must be made to obtain these records.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board also finds that, given the context of the veteran's 
claim and the state of the record, further evidentiary 
development is required.  This is so, in part, because the 
record contains conflicting opinions as to the severity of 
the veteran's adverse symptomatology.  

At a June 1996 VA housebound examination, it was observed 
that the veteran required a urinal several times a day 
because of incontinence, that catheterization was required 
several times a day, and that he had lost voluntary bowel 
movements.  It was opined that the conditions would not 
improve.  As to his upper extremities, it was observed that 
the veteran had decrease in fine finger coordination in both 
hands.  As to his lower extremities, it was observed that the 
veteran could barely raise his legs against gravity, had 
muscle atrophy, and fatigued rapidly.  It was opined that the 
veteran required daily personal health care services of a 
skilled provider without which he would require institutional 
care.

Likewise, at a July 1996 VA examination, the veteran reported 
that he was no longer able to ambulate (essentially 
wheelchair bound because of numbness, tingling, and 
paresthesias in the lower extremities as well as progressive 
weakness), had bladder incontinence (wore diapers that had to 
changed five to six times per day due to incontinence), had 
bowel incontinence (lost continence of his bowels two to 
three times per week), had bouts of constipation, and 
required assistance for all of his activities of daily 
living, including feeding himself, clothing himself, and 
personal hygiene.  He also complained of loss of hand 
coordination.

On examination, he had a great deal of spasticity in the 
lower extremities with sustained ankle clonus bilaterally, 
decreased fine finger movement and coordination bilaterally, 
decreased sensation bilaterally in the lower extremities, and 
mild loss of vibratory sensation bilaterally in the upper 
extremities.  It was opined that, while the veteran could 
stand, he was unable to ambulate without a great deal of 
assistance.  It was noted that the veteran had bowel and 
bladder incontinence issues, was a likely candidate for self 
catheterization, wore diapers which had to be changed five to 
six times a day, was plagued with bowel incontinence, and 
required total support care for activities of daily living.

Similarly, in the January 1999 statement from Craig N. Bash, 
M.D., after an extensive review of the record, it was opined 
that the veteran had lost the use of the lower extremities, 
had incontinence of bowel and bladder, wore absorbent 
(diapers) materials which had to be changed more than four 
times a day, had to use suppositories for bouts of 
constipation, and lost continence of his bowels two to three 
times per week.  It was concluded that the veteran had total 
incontinence of bladder and bowel.

In addition, an October 2000 VA treatment record shows that 
the veteran self-catheterized ever four to six hours, had 
some voiding between catheterizations, residual urine had 
averaged approximately 200 to 500 cc's, and recently he had 
had some urgency requiring more frequent catheterization.

On the other hand, at a March 2000 VA examination, 
observations were made that suggested less severe 
difficulties than those described above.  Specifically, the 
examiner, without indicating that a review of the record had 
been undertaken, reported that

[the veteran claimed to have] bowel 
control.  He uses Colace twice a day for 
bouts of constipation.  He is on a 
regular toileting schedule every morning.  
He has the sensation of when he needs to 
go and then can control his movements.  
He does have some urgency and needs to 
find a bathroom quickly from the time he 
has the sensation to the time he needs to 
evacuate.  He remains clean throughout 
the day.  He has only occasional 
accidents one time per month on average.  
He does not use a diaper during the day 
or at night.  It is my opinion that he 
does have sphincter control and does not 
have total bowel incontinence.

The Board finds that, given the varying characterizations of 
the degree of disability caused by his service-connected 
disability and because of VA's duty to assist, which requires 
that the veteran be given a thorough and contemporaneous 
examination that takes into account the records of prior 
examinations and treatment, the claim should be remanded for 
a clarifying VA examination.  See Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Massey v. Brown, 
7 Vet. App. 204 (1994); 38 C.F.R. § 3.326 (1999).

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The 
veteran should be contacted and asked to 
identify all health-care providers who 
treated him recently for multiple 
sclerosis.  Necessary consent forms 
should be obtained.  All identified 
records should be obtained and associated 
with the record.  Another attempt should 
be made to obtain SSA records.  If the RO 
is unable to obtain evidence identified 
by the veteran or from SSA, the RO should 
so notify the veteran, identifying the 
records it was unable to obtain, 
explaining the efforts that were made to 
obtain those records, and describing any 
further action to be taken with respect 
to his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

2.  The veteran should be scheduled for 
VA urological, orthopedic, and 
neurological evaluations to determine the 
extent of his service-connected multiple 
sclerosis.  The examiner(s) should review 
the entire claims folder and, to the 
extent feasible, identify each functional 
debility legitimately experienced by the 
veteran due to service-connected 
disability and provide findings that take 
into account all functional impairments 
due to service-connected disability.

a.  As to loss of bladder control, 
the examiner(s) should provide an 
opinion as to whether the veteran 
has urine leakage or urinary 
incontinence requiring the use of an 
appliance or wearing of absorbent 
materials which must be changed more 
than four times per day.  38 C.F.R. 
§ 4.115a; Diagnostic Code 7512 
(2000).

b.  As to both anal and bladder 
sphincter control, the examiner(s) 
should provide an opinion as to 
whether the veteran has loss of anal 
and/or bladder sphincter control.  
The examiner(s) should provide an 
opinion as to whether incontinence 
has been overcome under a strict 
regimen of rehabilitation of bowel 
and bladder training and other 
auxiliary measures.  38 C.F.R. 
§ 3.305(e)(2) (2000).  Thereafter, 
the examiner(s) should provide an 
opinion as to whether the veteran 
has impairment of rectum and anus 
sphincter control with occasional 
involuntary bowel movements 
necessitating the wearing of a pad, 
with extensive leakage and fairly 
frequent involuntary bowel 
movements, or with complete loss of 
sphincter control.  38 C.F.R. 
§ 4.114; Diagnostic Code 7332 
(2000).

c.  As to his lower extremities, the 
examiner(s) should provide an 
opinion as to whether the veteran's 
service connected lower extremity 
disability equates to paraplegia - 
paralysis of the lower extremities.  
38 C.F.R. § 3.305(e)(2) (2000).

d.  As to his upper extremities, the 
examiner(s) should provide an 
opinion as to whether the veteran 
has loss of use of both hands.  
38 U.S.C.A. § 1114(m) (West 1991 & 
Supp. 2000).

e.  Lastly, the examiner(s) should 
provide an opinion as to whether the 
veteran is in need of aid and 
attendance on account of disability 
other than that resulting from loss 
of use of the lower extremities.  
Specifically, the examiner(s) must 
state if the veteran is helpless or 
is so nearly helpless as to require 
the regular aid and attendance of 
another person.  § 3.350(b)(3).  
Factors to be considered include 
whether the veteran is able to dress 
or undress himself; to keep himself 
ordinarily clean; whether he 
requires frequent adjustment of any 
special prosthetic or orthopedic 
appliances; inability to feed 
himself; inability to attend to the 
wants of nature; incapacity that 
requires assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his 
daily environment; and/or whether 
the veteran is bedridden.  
§ 3.352(a).

f.  All opinions provided should be 
explained in the context of other 
opinions of record, including the 
June 1996 housebound examination, 
the July 1996 VA examination, the 
January 1999 statement from Craig N. 
Bash, M.D., and the March 2000 VA 
examination.

3.  The RO should review the examination 
report(s) for compliance with the 
instructions set out above, especially 
with respect to the requested medical 
opinions.  If the instructions have not 
been followed, the examination(s) should 
be returned to the examiner(s) for 
further action.

4.  Additional evidentiary development as 
suggested by the evidence obtained 
pursuant to the instructions set forth 
above should be undertaken by the RO.

5.  Thereafter, adjudicatory action 
should be taken on the basis of the 
entire record.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the appeal.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


